Citation Nr: 0326810	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to a compensable rating for service-connected 
skin disorder residual to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to September 1970, including service in 
the Republic of Vietnam from September 1969 to September 
1970.  He received the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
bilateral hearing loss and for a skin disorder, each rated as 
noncompensably disabling; granted service connection for 
dental trauma to teeth number 7, 9, and 25 for treatment 
purposes; and granted service connection for diabetes 
mellitus associated with herbicide exposure, evaluated as 20 
percent disabling.  The veteran appealed that decision, 
seeking compensable ratings for his service-connected 
bilateral hearing loss and for a skin disorder, and service-
connected compensation benefits for dental trauma to teeth 
number 7, 9, and 25.  The claimant and his representative 
were provided a Statement of the Case addressing those issues 
on January 28, 2002, and the perfected those appeal by 
submitting his Substantive Appeal (VA Form 9)in March 2002.  
The claimant and his spouse appeared and offered testimony is 
support of his appeals at a videoconference hearing held 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals, sitting at Washington, DC

The record further shows that in March 2002, the claimant 
requested a rating in excess of 20 percent for his service-
connected diabetes mellitus associated with herbicide 
exposure, submitting additional evidence.  The RO has not 
addressed that issue, and it is referred to the RO for 
appropriate action.  

Following that hearing, a Board decision of October 4, 2002, 
denied a compensable rating for service-connected bilateral 
hearing and denied service connection for compensation 
purposes for dental trauma to teeth numbers 7, 9, and 25.  A 
copy of that decision was provided the claimant and his 
representative.  That decision noted that the issue of 
entitlement to a compensable rating for a service-connected 
skin disorder would be the subject of a later decision.  
REMAND

The claim for a compensable rating for a service-connected 
skin disorder associated with herbicide exposure must be 
remanded in order for the RO to review all the evidence of 
record, to include the VA dermatological examination 
conducted on March 20, 2003, and to readjudicate that claim 
in light of the revised criteria for rating skin disorders, 
effective August 30, 2002.  

While the claim is thus in Remand status, the RO should 
address the veteran's claim for a rating in excess of 20 
percent for his service-connected diabetes mellitus 
associated with herbicide exposure.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded). 

The record shows that the RO has notified the claimant and 
his representative of the provisions of the VCAA by RO letter 
of February 21, 2001, addressing issues of service connection 
for several disabilities, not including diabetes mellitus.  
The RO has failed to notify the veteran and his 
representative of the applicability of the provisions of the 
VCAA to claims for increased ratings, and has further failed 
to inform the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  




The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected skin disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Evansville, since January 2000. 
-.

2.  The RO should notify the veteran and 
his representative by letter of the 
applicability of the provisions of the 
VCAA to claims for increased ratings, and 
should further inform the claimant and 
his representative which part of any 
needed evidence would be obtained by the 
RO and which part of that evidence would 
be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was 
required to provide and what evidence the 
VA would attempt to obtain).  Such 
notification must be documented in the 
claims folder.



3.  The RO should then review the entire 
record, including the VA dermatological 
examination of March 20, 2003, and 
readjudicate the claim for a compensable 
evaluation for a service-connected skin 
disorder associated with herbicide 
exposure in accordance with the revised 
criteria for rating skin disorders, 
effective August 30, 2002, and in light 
of the additional evidence obtained.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and the currently 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




